OPINION — AG — ** OPEN MEETING ACT — COUNTY COMMISSIONERS ** (1) PURSUANT TO OPINION NO. 81-037 BOARDS OF COUNTY COMMISSIONERS HAVE THE AUTHORITY TO PASS RESOLUTIONS REGULATING SOLID WASTE LANDFILLS. (2) UNDER THE OPEN MEETING ACT, 25 O.S. 301 [25-301] ET SEQ., A BOARD OF COUNTY COMMISSIONERS MAY 'NOT' PASS A RESOLUTION DURING A REGULARLY SCHEDULED MEETING IN THE ABSENCE OF AN APPROPRIATE ENTRY ON THE AGENDA POSTED FOR THE MEETING, UNLESS THE APPOINTMENT OF SUCH NEW MEMBER FALLS WITHIN THE DEFINITION OF " NEW BUSINESS ", SET FORTH IN 25 O.S. 311 [25-311](9) (3) " NEW BUSINESS " IS DEFINED BY 25 O.S. 311 [25-311](9) AS " ANY MATTER NOT KNOWN OR WHICH COULD NOT HAVE BEEN REASONABLY FORESEEN PRIOR TO THE TIME OF POSTING " THE AGENDA FOR A REGULARLY SCHEDULED MEETING. (4) WHETHER THE PASSAGE OF A RESOLUTION REGULATING SOLID WASTE LANDFILLS DURING A REGULARLY SCHEDULED MEETING FALLS WITHIN THE DEFINITION OF " NEW BUSINESS " FOR PURPOSES OF THE OPEN MEETING ACT IS A QUESTION OF FACT, WHICH CANNOT BE ANSWERED AS A MATTER OF LAW. (5) AT A RE SCHEDULED OR RECONVENED MEETING OF THE BOARD OF COUNTY COMMISSIONERS ONLY MATTER APPEARING ON THE ORIGINAL AGENDA OF THE RESCHEDULED OR RECONVENED MEETING MAY BE CONSIDERED ACCORDING TO 25 O.S. 311 [25-311](10) (6) AT A SPECIAL MEETING OF A BOARD OF COUNTY COMMISSIONERS ONLY MATTERS APPEARING ON THE AGENDA FOR THE SPECIAL MEETING MAY BE CONSIDERED ACCORDING TO 25 O.S. 311 [25-311](11) (7) CONSIDERATION AND PASSAGE OF A RESOLUTION BY A BOARD OF COUNTY COMMISSIONERS IN CONTRAVENTION OF 25 O.S. 311 [25-311](9), 25 O.S. 311 [25-311](10) OR 25 O.S. 311 [25-311](11) WOULD BE OF NO EFFECT FOR WANT OF POWER TO SO ACT. (8) ANY ACTION TAKEN IN WILLFUL VIOLATION OF 25 O.S. 301 [25-301] ET SEQ., IS INVALID. (9) WHETHER A SPECIFIC SET OF FACTS CONSTITUTES A WILLFUL VIOLATION IS A QUESTION OF FACT AND MAY NOT BE ANSWERED AS A MATTER OF LAW. (OPEN MEETING, COUNTY, SOLID WASTE LANDFILLS, PUBLIC BODIES, PUBLIC NOTICE, DEFINITION) CITE: 21 O.S. 92 [21-92], 25 O.S. 311 [25-311], OPINION NO. 81-141, OPINION NO. 81-037 (PUBLIC NOTICE) (WILLIAM W. GORDEN JR)